UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                       )
                                                )
             Plaintiff,                         )
                                                )
            v.                                  ) Criminal Case No. 08-0092 (RJL)
                                                )
GLORIA GONZALEZ PAZ,                            )
                                                )                          FILED
             Defendant.                         )
                                                                          MAY 0 7 2009
                                  MEMO~U~~RDER                       NANCY MAYER WHlT flNGTON, CLERK
                                    (~ay~,2009) [#24]                      u.s ']IS.TS:CT CQIJRT

      Before the Court is Defendant Gloria Gonzalez Paz's pro se motion for a reduction

in sentence pursuant to 18 U,S,C, § 3582(c)(2), In ~ay 2008, Paz pled guilty to one

count of bribery in violation of 18 U,S.C. § 20 1(b)(1)(A). In August 2008, this Court

sentenced her to 24 months' imprisonment and 36 months' supervised release, a sentence

at the bottom of the applicable Sentencing Guidelines range. Paz moves for a sentence

reduction, arguing that the Court treated the Guidelines as mandatory and that recent

amendments to the Guidelines for crack offenses gives the Court discretion to reduce her

sentence, see United States Sentencing Guidelines, Appendix C (Amendment 706).

However, the Court did not treat the Guidelines as mandatory, and the Guideline

amendments implicate only individuals convicted of crack offenses, not bribery. Paz's

sentence is therefore unaffected by the recent amendments. U.S.S.G. § IB1.1O(a)(2).
    For these reasons, it is, this   -f9- day of May, 2009, hereby
                                       /.11"-


    ORDERED that the defendant's motions for a sentence reduction [#24] is

DENIED.

    SO ORDERED.




                                                       RICHARD 1. E N
                                                       United States District Judge